DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamalainen et al. (US 2007/0019536 A1 – hereinafter “Hamalainen”) in view of Seki (US 2002/0097810 A1 – hereinafter “Seki”).
Claim 58:
Hamalainen discloses An electronic device, comprising: a memory; and a processor, the processor configured for (¶¶ 154, 162, and 181):
receiving signals from at least one electronic device (FIG. 1 and ¶59 discloses a base station 100 that receives signals over bidirectional radio links 102 and 104 from the user devices 106 and 108; where, FIG. 2, 204 and ¶71 discloses feedback information is generated in the user device and transmitted to the network element; where, ¶151 discloses the network element is a base station);
determining an adjustment (¶89 discloses the feedback is used by the network element to determine the transmission resources allocate to the at least one user device in such a way that non-orthogonal codes are used); and
communicating, to the first device, an instruction to implement the adjustment of the (FIG. 2 and ¶212 disclose information on resource allocation is transmitted from a network element to at least one user device; where, ¶121 discloses non-orthogonal codes may be used by a single user).
Hamalainen discloses all of the subject matter as described above except for specifically teaching a symbol phase.  However, Seki in the same field of endeavor teaches a symbol phase (FIG. 26 and ¶33 discloses the phase rotation of a symbol).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Hamalainen and Seki before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to accommodate a large number of subscribers and provide resistance to fading and interference with high frequency efficiency. Seki ¶2.  This motivation for the combination of Hamalainen and Seki is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
	
	
Claims 39-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamalainen et al. (US 2007/0019536 A1 – hereinafter “Hamalainen”) in view of Chen et al. (US 20110159914 – hereinafter “Chen”).

Hamalainen discloses the majority of claim 39 for at least the reasons discussed in claim 58 above.  However claim 39 discloses “adjustment of a modulation rate.” Chen ¶145.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Hamalainen and Chen before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to minimize interference. Chen ¶5.  This motivation for the combination of Hamalainen and Chen is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claims 49-57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamalainen et al. (US 2007/0019536 A1 – hereinafter “Hamalainen”) in view of Freda et al. (US 20120057872 – hereinafter “Freda”).

Hamalainen discloses the majority of claim 39 for at least the reasons discussed in claim 58 above.  However claim 39 discloses “adjustment of a transmit symbol timing .” Hamalainen ¶67 discloses “the channelization codes have different spreading factor values and thus different symbol rates.” Freda ¶105 discloses “Other embodiments contemplate the insertion of a limited, perhaps negligible, amount of redundancy by a transmitter where the redundancy may ensure that the N/2 block correlation increases by Δ at an expected or correct time, where Δ refers to the increase in the correlation which indicates the expected symbol timing.”
Therefore, it would have been obvious to one of ordinary skill in the art to combine Hamalainen and Chen before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve data rates. Freda ¶3-4.  This motivation for the combination of Hamalainen and Freda is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  

Regarding Claims 40 and 50:
The combination of Hamalainen and Chen/Freda discloses The electronic device of claim 39, wherein receiving signals from at least one electronic device includes receiving signals that overlap in at least one of time and frequency (Hamalainen ¶5 discloses two users using the same spreading code in a time frame leading to interference problems).
Regarding Claims 41 and 51:
The combination of Hamalainen and Chen/Freda discloses the electronic device of claim 39, further comprising decoding the signals as multiple-input and multiple- output signals from a single electronic device (Hamalainen ¶4 discloses multi-antenna techniques).
Regarding Claims 42 and 52:
The combination of Hamalainen and Chen/Freda discloses the electronic device of claim 39, wherein receiving signals from at least one electronic device includes receiving signals from at least one electronic device includes receiving signals from at least one of a wireless transmit/receive unit (WTRU), user equipment (UE), a mobile station, a fixed subscriber unit, a mobile subscriber unit, a cellular telephone, a personal digital assistant (PDA), a smartphone, a laptop, a netbook, a personal computer, a wireless sensor, and a consumer electronic device (Hamalainen ¶174 discloses a user device can be a portable phone).
Regarding Claims 43 and 52:
The combination of Hamalainen and Chen/Freda discloses the electronic device of claim 39, wherein the processor is further configured for determining an adjustment of a power level such that the adjustment of the power level results in the received power level of the adjusted signal being different than the received power level of one or more other received signals (Hamalainen ¶60 discloses a power adjusting section).
Regarding Claims 44 and 53:
The combination of Hamalainen and Chen/Freda discloses the electronic device of claim 43, wherein determining an adjustment of the power level comprises setting the adjustment of the power level (Hamalainen ¶60 discloses a power adjusting section) such that a power level difference between the adjusted signal and one or more other received signals is one of linearly or exponentially spaced (Hamalainen ¶34 discloses +3dB or -3dB).
Claims 45 and 54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hamalainen in view of Chen/Freda as applied to claim 1, 19, and 37 above, and further in view of Yellin (US 2005/0094713 A1 – hereinafter “Yellin”).
Regarding Claims 45 and 54:
The combination of Hamalainen and Seki discloses the method of claim 13, wherein determining an adjustment of power level (Hamalainen ¶60 discloses a power adjusting section) comprises setting the adjustment such that a power level difference between groups of signals exists to aid a group detector (Yellin claim 7 discloses multi-user detector (MUD) when said first group).
Hamalainen and Seki disclose all of the subject matter as described above except for specifically teaching a group detector.  However, Yellin in the same field of endeavor teach a group detector (Yellin claim 7 discloses multi-user detector (MUD) when said first group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements taught by Yellin to modify the system and method of Hamalainen and Seki as claimed by known methods, and that in combination, each element merely performs the same function as it does separately as outlined by KSR Exemplary rationales that may support a conclusion of obviousness (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2143.
Regarding Claims 46 and 55:
The combination of Hamalainen and Chen/Freda discloses the electronic device of claim 39, wherein the processor is further configured for determining an adjustment of symbol phase such that the adjustment of symbol phase results in the phase of the adjusted signal being different than the phase of one or more other received signals (Seki FIG.s’ 7A, 7B, and ¶142 discloses the phase rotation information represents control information regarding the different possible phases).
Regarding Claims 47 and 56:
The combination of Hamalainen and Chen/Freda discloses the electronic device of claim 46, wherein determining an adjustment of symbol phase comprises setting the adjustment of symbol phase such that a symbol phase offset between the adjusted signal and one or more other received signals is linearly spaced between two angles (Seki FIG. 24 and ¶7 disclose QPSK constellation points are spaced linearly between -45 and +45 degrees).
Regarding Claims 48 and 57:
The combination of Hamalainen and Chen/Freda discloses the method of claim 8, wherein determining an adjustment of symbol phase comprises setting the adjustment such that a symbol phase offset within a grouping of electronic devices that include a subset of the total number of electronic devices that are linearly spaced between two angles (Seki FIG. 24 and ¶7 disclose QPSK constellation points are spaced linearly between -45 and +45 degrees).
Hamalainen and Chen/Freda disclose all of the subject matter as described above except for specifically teaching a grouping of electronic devices.  However, Yellin in the same field of endeavor teach a grouping of electronic devices (¶84 discloses active users in a vicinity of a receiver are first assigned to either a first group or a second group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements taught by Yellin to modify the system and method of Hamalainen and Seki as claimed by known methods, and that in combination, each element merely performs the same function as it does separately as outlined by KSR Exemplary rationales that may support a conclusion of obviousness (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross Varndell/Primary Examiner, Art Unit 2666